Citation Nr: 0737916	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 
2002 for the grant of an increased 70 percent disability 
evaluation for generalized anxiety disorder, chronic, with 
severe, obsessive and compulsive features.

2.  Entitlement to an effective date prior to September 19, 
2002 for the grant of a total rating for compensation 
purposes based on unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In May 2006, the Board denied the veteran's claims for 
entitlement to an effective date prior to September 19, 2002 
for the grant of an increased 70 percent disability 
evaluation for generalized anxiety disorder, chronic, with 
severe, obsessive and compulsive features, and; entitlement 
to an effective date prior to September 19, 2002 for the 
grant of a total rating for compensation purposes based on 
unemployability due to service-connected disability.  The 
veteran, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2006, the Court granted the parties' Joint Motion 
for Remand (Joint Motion), vacating the Board's decision, and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The record reflects the veteran is in receipt of Social 
Security Administration disability benefits. However, 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, have not been made part 
of the claims file. VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain the veteran's 
Social Security Administration 
disability file, including any 
pertinent claim for benefits, the 
Social Security Administration 
decision, any List of Exhibits 
associated with the decision and copies 
of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if 
received from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

2.	In accordance with the Court's Remand 
Order, the RO is instructed to 
translate all Spanish language 
documents in the claims folder into 
English.

3.	When the development requested has been 
completed, the claims for entitlement 
to an effective date prior to September 
19, 2002 for the grant of an increased 
70 percent disability evaluation for 
generalized anxiety disorder, chronic, 
with severe, obsessive and compulsive 
features, and; entitlement to an 
effective date prior to September 19, 
2002 for the grant of a total rating 
for compensation purposes based on 
unemployability due to service-
connected disability should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



